NIXON, P. J.
This was an action in equity, commenced in the circuit court of Greene county where the land in controversy is situated. The plaintiff in its petition asked the court to be allowed to redeem the land sold under deed of trust and that the trustee’s deed he cancelled and set aside.
Defendants filed an answer denying the allegations of the petition. Trial was had and judgment rendered for the defendants and. an appeal has been prosecuted from such judgment.
It appears in this case that no motion for a new trial was filed and that no motion for new trial has been incorporated in the bill of exceptions. Under .this condition of the record, there is nothing before this court to review except the record proper. Before an appellate court will review errors upon a trial, attention of the trial court must have been called thereto by a motion for a new trial, and the ruling thereon must be incorporated in the bill of exceptions and the motion as well. [State ex rel. v. Burckhart, 83 Mo. 430; Furber v. Conway, 23 Mo. App. 412; Demske v. Hunter, 23 Mo. App. 466; Reynolds v. Citizens Ry. Co., 146 Mo. 125, 47 S. W. 895; State ex rel. v. Sanford, 181 Mo. 134, 79 S. W. 898; Patterson v. Gallimore, 79 Mo. App. 457.]
.There being no motion for a new trial in the bill of exceptions, and no' error appearing in the record proper, the appeal is dismissed.
All concur.